Citation Nr: 1113443	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-19 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a thyroid condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Muskogee, Oklahoma that denied the Veteran's claim for service connection for a thyroid condition (claimed as a thyroid nodule).

In February 2010, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In March 2010, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further appellate review.


FINDING OF FACT

The preponderance of the most probative evidence of record is against finding that the Veteran's thyroid condition is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for a thyroid condition is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for a thyroid condition, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated June 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  The letter informed the Veteran of what information or evidence was needed to support her claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.

Because the Veteran's claim of entitlement to service connection for a thyroid condition is denied, as explained below, the Board finds that any notice deficiencies regarding the assignment of disability ratings and effective dates is moot.  See Dingess, 19 Vet. App. 473.  Nevertheless, the Board notes that the June 2007 VCAA letter also notified the Veteran of how VA assigns disability ratings and effective dates.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private treatment records, and VA treatment records are all in the file.  The Veteran has not identified any outstanding records relevant to his claim.  The Board finds that the record contains sufficient evidence to make a decision on the Veteran's claim.  In this regard, as noted above, in March 2010, the Board remanded the Veteran's claim for further development, to include so that copies of certain private treatment records identified by the Veteran during the Board hearing, as well as any outstanding VA treatment records, could be associated with the claims file.  Pursuant to the Board's remand directives, the RO sent a March 2010 letter to the Veteran requesting that she complete the enclosed Forms 21-4142 so that the RO could request copies of the private treatment records she identified at the Board hearing (or that she could submit the records herself).  The Veteran did not return any completed Forms 21-4142, but did submit additional private treatment records for consideration.  Also, pursuant to the Board's remand directive, the RO obtained additional outstanding VA treatment records dated from December 2004 to present and associated them with the claims file.  Subsequently, the Veteran's claim was readjudicated by way of a September 2010 SSOC.  In light of the above, the Board finds that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

VA's duty to assist generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  As noted above, in March 2010, the Board remanded the Veteran's claim so that, in part, she could be afforded a VA examination.  Pursuant to the Board's remand directive, in July 2010, the Veteran was provided with a VA examination.  The VA examiner reviewed the claims file, examined the Veteran, elicited a history from her, and the examiner provided adequate, thorough reasoning for her conclusions.  The Board finds that the record contains sufficient evidence to make a decision with regard to the Veteran's claim, and, again, that there was substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  Id.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases listed in 38 C.F.R. § 3.309(a), including endocrinopathies, are generally presumed to have been incurred in or aggravated by service, even though there is no evidence of such condition in service, if manifested to a degree of 10 percent or more within one year of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a) (2010).

The Veteran served on active duty in the Navy from February 1994 to September 1999.  She alleges that her current thyroid condition had its onset in service or is otherwise related to service.

A July 2010 VA examination report reflects a diagnosis of multinodular goiter status post thyroidectomy and that the Veteran reported taking Synthroid 0.125 mg daily.  Based thereon, the Board finds that the Veteran clearly has a current thyroid disability.

The Board will now address whether the Veteran's thyroid disability is related to service.

The Veteran's July 1999 separation examination report reflects clinical findings of an elevated thyroid without nodularity.  A diagnosis of possible elevated thyroid was recorded, and a notation was made to order tests of the Veteran's free T4 and TSH levels.  There is no record, however, of further testing or any definitive diagnosis of a thyroid condition in any of the Veteran's service treatment records, and, likewise, the Veteran testified at the Board hearing that she did not recall undergoing any further testing in service relating to her thyroid after her separation examination.

The Board notes that there is no evidence of any thyroid disability manifested to a degree of 10 percent or more within one year from service and, therefore, the presumptive service connection provisions for chronic diseases (including endocrinopathies) are not for application.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (2010).

The first post-service treatment records relating to the Veteran's thyroid are April 2003 and May 2004 VA treatment records reflecting that physical examination of her thyroid was normal and revealed no masses.

Subsequent private treatment records from the Midwest Regional Medical Center reflect that in December 2005, the Veteran complained of a knot on the right side of her neck, and an ultrasound was ordered.  A December 2005 ultrasound report reflects findings "suggestive of multinodular goiter."  A January 2006 thyroid scan report reflects an impression of a diffusely enlarged goiter, with two dominant nodules shown on ultrasound to be photopenic, and that neoplasm could not be excluded.  A January 2006 hematology report reflects that the Veteran's TSH level was low, at 0.085 (reference range 0.350 to 5.5), and her T4, free, was within the reference range at 1.60 (reference range 0.61-1.76).  Additional treatment records from this facility dated January 2006 to February 2006 reflect diagnosed goiter not otherwise specified.

A July 2006 VA treatment record reflects that a biopsy of one of the Veteran's thyroid nodules was performed and a diagnosis of benign thyroid nodule consistent with multinodular goiter was recorded in the biopsy report (which biopsy was erroneously referenced in an October 2006 record as having been performed in July 2005).  Subsequent VA treatment records dated through January 2008 reflect that the Veteran was followed for diagnosed multinodular goiter, and that in January 2008, the Veteran underwent a thyroidectomy.  Subsequent records dated through December 2010 reflect that the Veteran continued to be followed for her thyroid condition at the VA medical center, and that she had been prescribed Synthroid for diagnosed hypothyroidism.  See, e.g., VA Treatment Record, December 2008.

As noted above, the Veteran was provided with a VA examination in July 2010.  The examination report reflects that the Veteran reported a history of being told at separation from service that she had an abnormal thyroid, and that post-service she noticed a lump on her neck and underwent a thyroid scan and was diagnosed with multinodular goiter in 2006 and had a thyroidectomy in 2008.  The examiner noted that she reviewed the claims file and that the Veteran's separation examination showed a question of increased thyroid without nodularity, but that no diagnosis was made and that there was no other evidence that the Veteran had abnormal thyroid function tests in the military, and that there was also no evidence of any diagnosis or treatment for any thyroid condition for five years post-service (although the Board notes there is actually no evidence from 1999 to 2005, which is six years).  The examiner opined that, based thereon, it is less likely than not that the Veteran's thyroid condition was related to service.

The Board finds the opinion of the July 2010 VA examiner to be the most probative evidence of record as to whether the Veteran's thyroid disability is related to service.  The VA examiner reviewed the claims file, examined the Veteran, took into account her reported history, and provided a thorough rationale for her conclusion.

The Board acknowledges a January 2008 letter written by Dr. A.L. from the VA medical center in which he wrote that the Veteran reported to him having problems with her thyroid in service, and that if that was the case (he noted that he did not have her service treatment records available for review), then he suspected that her current thyroid condition was a continuation of her problems in service.  While the Board has taken this letter into serious account, ultimately, the Board finds the opinion of Dr. A.L. to be lacking in that the physician only refers to a history of "thyroid problems" in service, which calls into question the basis of Dr. A.L.'s opinion.  In particular, it is very unclear, if not doubtful, that Dr. A.L. was aware that the Veteran merely had an elevated thyroid level at separation, but did not actually undergo any treatment in service or report experiencing any complaints at that time that were found to be related to the thyroid.  Consequently, the Board finds the opinion of the VA examiner to be far more probative as to the etiology of the Veteran's current thyroid disability.

The Board also acknowledges a January 2010 letter from A.G., a registered nurse, in which she reported being a friend of the Veterans and having observed the Veteran experiencing an enlarged and swollen neck due to her thyroid condition "on many occasions" before the Veteran underwent the thyroidectomy (in 2008).  The Board notes, however, that in her letter, A.G. never specified when she first observed the Veteran's symptomatology or otherwise related the Veteran's thyroid condition to service.  Therefore, with regard to the etiology or date of onset of the Veteran's thyroid condition, the Board finds that the January 2010 letter from A.G. has no probative value.

The Board also acknowledges several lay statements made by the Veteran, including her reported history of being told by physicians after delivering her first child in 1999 and around when she was pregnant a second time in 2002 that her thyroid levels were elevated but not to worry because it was due to her pregnancy.  See Hearing Transcript at 3 and 9.  The Board notes that these statements made by the Veteran were taken into serious account by the Board and, as noted in the VCAA section above, the Board remanded the Veteran's claim in March 2010, in part, so that she could be afforded an opportunity to provide the RO with Forms 21-4142 authorizations so that the RO could request copies of these 1999 and 2002 private treatment records, and pursuant to the Board's remand, in March 2010, the RO sent a letter to the Veteran with blank Forms 21-4142 requesting that she complete and return the forms or submit the private treatment records herself.  In response, the Veteran submitted private facility records showing treatment for her diagnosed thyroid condition from 2005 to 2006, but no records were ever submitted showing any diagnosed condition in 1999 or 2002, and the Veteran never provided the requested authorization either.  In any event, even if presumed true, the Veteran's statements do not establish a continuity between her current thyroid disability and the elevated reading in service, and, in fact, they weigh against a finding of continuity as the readings obtained in 2002 were reportedly attributed by that physician to her pregnancy at that time, and were not found to represent an underlying thyroid disorder.

The Board has also considered the Veteran's more general assertions that her thyroid disability is related to service.  While the Board acknowledges that the Veteran may be competent to report her history of symptomatology, as well as what she has been told by physicians in the past.  However, she is not necessarily competent to attribute to render a complex medical opinion, such as relating the elevated blood pressure reading obtained in 1999, or the subsequent reading obtained during her 2002 pregnancy, to her subsequently diagnosed thyroid disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, while the Board has considered her assertions, the Board ultimately places more weight on the opinion of the competent health care specialist, who considered her contentions, but also reviewed the documented history and concluded that it was less likely than not that her thyroid disorder was related to service.

For these reasons, the Board finds that the preponderance of the evidence is against granting service connection for a thyroid disability, and the benefit of the doubt rule is not for application.  See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); see also 38 U.S.C.A. § 5107 (West 2002).




ORDER

Entitlement to service connection for a thyroid condition is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


